Name: Council Decision (CFSP) 2016/368 of 14 March 2016 amending Common Position 2002/402/CFSP concerning restrictive measures against members of the Al-Qaida organisation and other individuals, groups, undertakings and entities associated with them
 Type: Decision
 Subject Matter: international security;  international affairs;  international trade;  Asia and Oceania;  politics and public safety
 Date Published: 2016-03-15

 15.3.2016 EN Official Journal of the European Union L 68/17 COUNCIL DECISION (CFSP) 2016/368 of 14 March 2016 amending Common Position 2002/402/CFSP concerning restrictive measures against members of the Al-Qaida organisation and other individuals, groups, undertakings and entities associated with them THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 May 2002, the Council adopted Common Position 2002/402/CFSP (1). (2) On 17 December 2015, the United Nations Security Council adopted Resolution (UNSCR) 2253 (2015) (UNSCR 2253 (2015)) reiterating its unequivocal condemnation of the Islamic State in Iraq and the Levant (ISIL, also known as Da'esh), Al-Qaida and associated individuals, groups, undertakings and entities for ongoing and multiple criminal terrorist acts aimed at causing the deaths of innocent civilians and other victims, destruction of property and greatly undermining stability. (3) In that context, UNSCR 2253(2015) recalled that ISIL (Da'esh) is a splinter group of Al-Qaida and that any individual, group, undertaking or entity supporting ISIL (Da'esh) or Al-Qaida is eligible for listing by the United Nations. (4) UNSCR 2253 (2015) called upon Member States to cut the flows of funds and other financial assets and economic resources to individuals and entities on the ISIL (Da'esh) and Al-Qaida Sanctions List, as required by paragraph 2(a) of the Resolution and taking into account relevant Financial Action Task Force recommendations and international standards. (5) The Union implementing measures are set out in Council Regulation (EC) No 881/2002 (2). (6) Common Position 2002/402/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Common Position 2002/402/CFSP is hereby amended as follows. (1) The title is replaced by the following: Council Common Position 2002/402/CFSP of 27 May 2002 concerning restrictive measures against members of the ISIL (Da'esh) and Al-Qaida organisations, and other individuals, groups, undertakings and entities associated with them.. (2) The following recital is inserted: (9) UNSCR 2253 (2015) called upon Member States to cut the flows of funds and other financial assets and economic resources to individuals and entities on the ISIL (Da'esh) and Al-Qaida Sanctions List, as required by paragraph 2(a) of the Resolution and taking into account relevant Financial Action Task Force recommendations and international standards.. (3) Recital 9 is renumbered as recital 10. (4) Article 1 is replaced by the following: Article 1 This Common Position applies to members of the ISIL (Da'esh) and Al-Qaida organisations as well as individuals, groups, undertakings and entities: (a) associated with members of ISIL (Da'esh) and Al-Qaida organisations including those: (i) participating in the financing, planning, facilitating, preparing, or perpetrating acts or activities by, in conjunction with, under the name of, on behalf of, or in support of, (ii) supplying, selling or transferring arms and related materiel to, (iii) recruiting for or otherwise supporting acts or activities of, Al-Qaida, ISIL (Da'esh) or any cell, affiliate, splinter group or derivative thereof; (b) owned or controlled, directly or indirectly, by, or otherwise supporting, any individual, group, undertaking or entity associated with Al-Qaida or ISIL (Da'esh); as referred to in the list drawn up pursuant to UNSCR 1267 (1999), 1333 (2000) and 2253 (2015) to be updated regularly by the Committee established pursuant to UNSCR 1267 (1999).. (5) Article 2 is replaced by the following: Article 2 1. The sale, supply, transfer or export of arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment and spare parts for the aforementioned to the individuals, groups, undertakings and entities referred to in Article 1(a) and (b) by nationals of Member States or from the territories of Member States or using their flag vessels or aircraft, shall be prohibited whether originating or not in their territories. 2. It shall be prohibited: (a) to provide technical assistance, brokering services and other services related to military activities and to the provision, manufacture, maintenance and use of arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment, and spare parts for the aforementioned, directly or indirectly to the individuals, groups, undertakings and entities referred to in Article 1(a) and (b); (b) to provide financing or financial assistance related to military activities, including in particular grants, loans and export credit insurance, as well as insurance and reinsurance for any sale, supply, transfer or export of arms and related materiel, or for the provision of related technical assistance, brokering services and other services directly or indirectly to the individuals, groups, undertakings and entities referred to in Article 1(a) and (b); (c) to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in points (a) or (b) of this paragraph.. (6) Article 3 is replaced by the following: Article 3 1. All funds and economic resources belonging to, owned, held or controlled, either directly or indirectly, by a natural person, entity, body or group as referred to in Article 1, including by a third party acting on their behalf or at their direction, shall be frozen; 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of the individuals, groups, undertakings and entities referred to in the list drawn up pursuant to the UNSCR 1267 (1999), 1333 (2000) and 2253 (2015).. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 14 March 2016. For the Council The President F. MOGHERINI (1) Council Common Position 2002/402/CFSP of 27 May 2002 concerning restrictive measures against the members of the Al-Qaida organisation and other individuals, groups, undertakings and entities associated with them (OJ L 139, 29.5.2002, p. 4). (2) Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network (OJ L 139, 29.5.2002, p. 9).